Title: To James Madison from William C. C. Claiborne, 27 March 1803 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


27 March 1803, “Near Natchez.” Acknowledges receipt of JM’s 14 Feb. letter with its enclosure on the evening of 24 Mar. Forwarded the New Orleans packet to Hũlings by express on 25 Mar. “It is reported that several french Officers have arrived at Orleans and Certain information received of the sailing of the fleet with the army for Louisiana.” He will learn if the report is true when the express returns. At present he does not give much credit to the rumor. “Mr Monroe’s Mission is highly satisfactory to most of the reflecting Citizens of this territory; but there are some few Characters among us (from whose standing in society a contrary conduct was expected) who either from sinister views or sanguine temperaments, reprobate the policy pursued, and have not been wanting in exertions to inflame the public and excite among them a spirit of discontent. But happily the reason and fears of these men hav⟨ing⟩ obtained the ascendancy of their passions, no difficulty has been experienced in suppressing in the bud such insurgent and disorderly efforts.” Daniel Clark has returned from Europe and is presently in Natchez.
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 1 p. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:283–84.


